Citation Nr: 1707126	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-19 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the appellant is the surviving spouse of the Veteran for purposes of qualifying for the purposes of qualifying for dependency and indemnity compensation (DIC) 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from March 1959 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2015, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been reviewed.  

The case was previously remanded in October 2015.  


REMAND

The appellant testified at a Board hearing in August 2015.  The appellant testified that the Veteran asked her for a divorce.  She testified that she never attended any divorce proceedings.  She testified that she and the Veteran separated in 1968, but she was not sure whether they were ever divorced.
  
The case was previously remanded to attempt to verify whether the appellant and the Veteran were legally divorced.  The remand instructed the RO to obtain authorization from the appellant and to attempt to confirm the appellant's marital status.  The RO sent the appellant a letter in May 2016 requesting that she obtain a copy of her divorce decree.  In a June 2016 letter , the appellant stated that she went to the Baltimore City Circuit Court to ask about a divorce decree, and the Court did not have a divorce decree for her and the Veteran. 

The RO has not attempted to contact the Baltimore City Circuit Court to verify whether the appellant and the Veteran were divorced.  The Board finds that a remand is warranted, as the RO has not substantially complied with the Board's October 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the RO should obtain authorization from the appellant and should contact the Baltimore City Circuit Court to attempt to obtain a copy of a divorce decree in her name.

Accordingly, the case is REMANDED for the following action:

1.  Obtain authorization from the appellant and contact the Baltimore City Circuit Court to attempt to obtain a copy of a divorce decree in her name.  All requests for records should be documented in the claims file.  The appellant should be notified of all efforts to document her marital status.   

2.  Following completion of the requested development, the claim should be readjudicated.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and should be afforded a reasonable opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


























ORDER





____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


